— Upon the stipulation in open court that determination of this appeal should follow the result of the appeal in preceding ease, order reversed, without costs, and motion remitted to the City Court for further consideration. All concur. (The order affirms an order of Buffalo City Court denying motion of defendant to permit him to answer or otherwise move in reference to plaintiff’s complaint and dismissing defendant’s appeal from said order.) Present —- Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.